UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6558



RANDY MCBEE,

                                              Plaintiff - Appellant,

          versus


GEORGE TRENT; NICHOLAS J. HUN; WEXFORD HEALTH
SERVICES; ESSA ABDULLA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-97-697-2)


Submitted:     December 7, 1999          Decided:    December 20, 1999


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger D. Forman, FORMAN & CRANE, L.C., Charleston, West Virginia,
for Appellant.   Jeffrey K. Phillips, Jace H. Goins, STEPTOE &
JOHNSON, Charleston, West Virginia; Leslie K. Tyree, WEST VIRGINIA
DIVISION OF CORRECTIONS, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randy McBee appeals the district court’s orders granting the

Defendants’ motions for summary judgment on his 42 U.S.C.A. § 1983

(West Supp. 1999) complaint.   We have reviewed the record and the

district court’s opinions accepting the magistrate judge’s recom-

mendations and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.    See McBee v. Trent, No. CA-

97-697-2 (S.D.W. Va. Dec. 28, 1998, & Mar. 25, 1999).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2